DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-22 are  allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amendment filed 07-07-22 with regards claims 1 and 16, see below, are not suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

(Currently amended) A system for controlling qubit gates comprising: a first packaged device comprising a quantum device including a plurality of qubit gates, wherein the quantum device is configured to operate at a cryogenic temperature; and a second packaged device comprising a control circuit configured to operate at the cryogenic temperature, wherein the first packaged device is coupled to the second packaged device, and wherein the control circuit comprises a plurality of charge locking circuits, wherein each of the plurality of charge locking circuits is coupled to at least one qubit gate of the plurality of qubit gates via an interconnect such that each of the plurality of charge locking circuits is configured to provide a voltage signal to at least one qubit gate, wherein each of the plurality of charge locking circuits comprises an input terminal for receiving an input voltage signal and an output terminal for selectively providing the voltage signal to at least one qubit gate, and wherein each of the plurality of charge locking circuits further comprises a capacitor having a first terminal for receiving the input voltage signal and a second terminal for selectively receiving a first voltage amount or a second voltage amount, wherein the first voltage amount is greater than the second voltage amount.

16. (Currently amended) A system for controlling qubit gates comprising: a quantum device including a plurality of qubit gates, wherein the quantum device is configured to operate at a cryogenic temperature; and a control circuit configured to operate at the cryogenic temperature, wherein the control circuit comprises a plurality of charge locking circuits, wherein each of the plurality of charge locking circuits is coupled to at least one qubit gate of the plurality of qubit gates via an interconnect such that each of the plurality of charge locking circuits is configured to 4MS Docket No.: 406966-US-NP provide a voltage signal to the at least one qubit gate, and wherein each of the plurality of charge locking circuits comprises an input terminal for receiving an input voltage signal and an output terminal for selectively providing the voltage signal to the at least one qubit gate, and wherein the control circuit further comprises control logic configured to provide at least one control signal associated with each of the plurality of charge locking circuits, wherein each of the plurality of charqe lockinq circuits further comprises a capacitor havinq a first terminal for receivinq the input voltaqe siqnal and a second terminal for selectively receivinq a first voltaqe amount or a second voltage amount, wherein the first voltaqe amount is qreater than the second voltaqe amount.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849